Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s after final consideration program request of 07/30/21 and based on current claim amendments juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1, 3 – 6, 8 – 11 and 13 – 17.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…detect initialization of an update installation to an operating system;
initiate an overlay area, wherein the overlay area comprises an area responsible for files and configuration data belonging to the operating system;
track update changes associated with the update installation in the overlay area;
override a request to restart the operating system by capturing an application programming interface request at a particular layer of the operating system;
save the changes to the overlay area including changes to a file system and system
registry;
redirect read operations to the overlay area and save additional changes to the file system and the system registry to the overlay area during an update post configuration phase of the operating system update installation; and

Therefore, claims 1, 3 – 6, 8 – 11 and 13 – 17 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192